GEORGE A. AUBREY, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Aubrey v. CommissionerDocket No. 4409.United States Board of Tax Appeals8 B.T.A. 70; 1927 BTA LEXIS 2953; September 15, 1927, Promulgated *2953 George A. Aubrey pro se.  T. M. Mather, Esq., for the respondent.  STERNHAGEN *71  STERNHAGEN: Deficiency in income tax of $76.35 for 1923.  Respondent disallowed deductions for alleged expenses and bad debts.  FINDINGS OF FACT.  In 1923, petitioner made personal loans to four persons of $717.50, $100, $236, and $475, respectively, each of which was ascertained to be worthless and charged off in the year 1923.  Petitioner paid ordinary expenses of carrying on his business of selling goods on commission amounting to $700.  Judgment will be entered on 15 days' notice, under Rule 50.Considered by LANSDON and ARUNDELL.